Case 5:20-cv-00196 Document 1-1 Filed on 11/13/20 in TXSD Page 1 of 15




  SCHEDULE
     A
 Case 5:20-cv-00196 Document 1-1 Filed on 11/13/20 in TXSD Page 2 of 15




                                     SCHEDULE A

                            AUTHORITY FOR THE TAKING


          The property is taken under and in accordance with 40 U.S.C. §§ 3113 and 3114,

which authorize the condemnation of land and the filing of a Declaration of Taking; the

Act of Congress approved September 30, 1996, as Public Law 104-208, Division C,

Section 102, 110 Stat. 3009-546, 3009-554-55, as amended and codified at 8 U.S.C. §

1103(b) & note; and the Act of Congress approved March 23, 2018, as Public Law 115-

141, div. F, tit. II, 132 Stat. 348,which appropriated the funds that shall be used for the

taking.
Case 5:20-cv-00196 Document 1-1 Filed on 11/13/20 in TXSD Page 3 of 15




  SCHEDULE
      B
 Case 5:20-cv-00196 Document 1-1 Filed on 11/13/20 in TXSD Page 4 of 15




                                      SCHEDULE B

                                    PUBLIC PURPOSE



       The public purpose for which said property is taken is to conduct surveying, testing,

and other investigatory work needed to plan the proposed construction of roads, fencing,

vehicle barriers, security lighting, cameras, sensors, and related structures designed to help

secure the United States/Mexico border within the State of Texas.
Case 5:20-cv-00196 Document 1-1 Filed on 11/13/20 in TXSD Page 5 of 15




  SCHEDULE
     C
 Case 5:20-cv-00196 Document 1-1 Filed on 11/13/20 in TXSD Page 6 of 15




                                      SCHEDULE C

                                  LEGAL DESCRIPTION

                                   Zapata County, Texas

Tract: LRT-LRS-1101
Owner: CCMD, LLC
Acres: 173.69


Field notes describing a 173.69 acre parcel of land, more or less, (called to contain
173.67 acres), recorded in volume 1159, pages 644-648, Deed Records of Zapata County,
Texas. Herein described tract, situated in abstract 1271, original grantee HE & WT RR,
abstract 209, original grantee JV Borrego, and abstract 571, original grantee GC & SF
RR, being more particularly described by metes and bounds as follows:

Beginning at found 5/8 inch iron rod being the northerly corner of a parcel (called to
contain 173.67 acres), recorded in Volume 1159, Pages 644-648, Deed Records of Zapata
County, Texas and the easterly corner of Share 3 (called to contain 46.39 acres), recorded
in Volume 39, Pages 1-9, Deed Records of Zapata County, Texas, situated on the
southwesterly line of Share 2 (called to contain 258.0 acres), recorded in Volume 56,
Pages 517-520, Deed Records of Zapata County, Texas, for the POINT OF BEGINNING
of this 173.69 acre tract and the northerly corner hereof;

Thence, S 35°37’11” E, with the common boundary between said Share 2 and herein
described tract a distance of 265.16 feet, to a found 5/8 inch iron rod being the northerly
corner of Share 5 called to contain 106.19 acres, recorded in Volume 39, Pages 1-9, Deed
Records of Zapata County, Texas, for an exterior corner hereof;

Thence, S 41°09’08” W, with the common boundary between said Share 5 and herein
described tract, a distance of 158.61 feet, to an 8” fence post, for an interior corner
hereof;

Thence, S 05°19’27” E, with the common boundary between said Share 5 and herein
described tract a distance of 772.22 feet, to an 8” fence post, for a point of deflection
hereof;

Thence, S 02°04’27” E, with the common boundary between said Share 5 and herein
described tract a distance of 1094.44 feet, to an 8” fence post being an interior corner of
said Share 5, for the most southeasterly easterly corner hereof;
 Case 5:20-cv-00196 Document 1-1 Filed on 11/13/20 in TXSD Page 7 of 15




                                 SCHEDULE C, cont’d


Thence, S 54°14’20” W, with the common boundary between said Share 5 and herein
described tract a distance of 3791.43 feet, to a point being a westerly corner of said Share
5, for the southerly corner hereof;

Thence, with the westerly line of herein described tract, along the bank of the Rio Grande
River, for the following points of deflection hereof:

N 25°21’13” W, a distance of 386.31 feet;
N 38°53’48” E, a distance of 366.23 feet;
N 62°45’08” W, a distance of 185.51 feet;
S 59°20’33” W, a distance of 156.92 feet;
N 37°56’59” W, a distance of 374.07 feet;
N 26°54’49” W, a distance of 375.67 feet;

Thence, N 53°21’05” W, with westerly line of herein described tract, same being along
the bank of the Rio Grande River, a distance of 110.86 feet, to a point being the southerly
corner of said Share 3, for the most westerly corner hereof;

Thence, N 54°30’59” E, along the fence line occupied as the common boundary between
said Share 3, and herein described tract a distance of 1054.08 feet, to a 9” fence post
being an exterior corner of said Share 3, for an interior corner hereof;

Thence, N 35°34’43” W, along the fence line occupied as the common boundary between
said Share 3, and herein described tract a distance of 387.69 feet, to a found 5/8 inch iron
rod being an interior corner of said Share 3, for an exterior corner hereof;

Thence, N 54°25’21” E, along the fence line occupied as the common boundary between
said Share 3, and herein described tract a distance of 3697.07 feet, to said POINT OF
BEGINNING, containing with these metes and bounds 173.69 acres more or less.
Case 5:20-cv-00196 Document 1-1 Filed on 11/13/20 in TXSD Page 8 of 15




  SCHEDULE
      D
 Case 5:20-cv-00196 Document 1-1 Filed on 11/13/20 in TXSD Page 9 of 15



                                      SCHEDULE D

                                       MAP or PLAT




                              LAND TO BE CONDEMNED

Tract: LRT-LRS-1101
Owner: CCMD, LLC
Acreage: 173.69
* The case caption identifies acreage for the entire parent tract; access to the entire parent
tract may be necessary to complete a survey of the proposed tract designated in yellow on
the map above.
Case 5:20-cv-00196 Document 1-1 Filed on 11/13/20 in TXSD Page 10 of 15




    SCHEDULE
        E
Case 5:20-cv-00196 Document 1-1 Filed on 11/13/20 in TXSD Page 11 of 15



                                       SCHEDULE E

                                      ESTATE TAKEN

                                    Zapata County, Texas

Tracts: LRT-LRS-1101
Owner: CCMD, LLC
Acres: 173.69

        The estate taken is a temporary, assignable easement beginning on the date
possession is granted to the United States and ending 12 months later, consisting of the
right of the United States, its agents, contractors, and assigns to enter in, on, over and across
the land described in Schedule C to survey, make borings, and conduct other investigatory
work for the purposes described in Schedule B and to access adjacent lands; including the
right to trim or remove any vegetative or structural obstacles that interfere with said work;
reserving to the landowners, their successors and assigns all right, title, and privileges as
may be used and enjoyed without interfering with or abridging the rights hereby acquired;
subject to minerals and rights appurtenant thereto, and to existing easements for public
roads and highways, public utilities, railroads and pipelines.
Case 5:20-cv-00196 Document 1-1 Filed on 11/13/20 in TXSD Page 12 of 15




    SCHEDULE
        F
Case 5:20-cv-00196 Document 1-1 Filed on 11/13/20 in TXSD Page 13 of 15




                                     SCHEDULE F

                       ESTIMATE OF JUST COMPENSATION



   The sum estimated as just compensation for the lands being taken is ONE HUNDRED

DOLLARS AND NO/100 ($100.00), to be deposited herewith in the Registry of the Court

for the use and benefit of the persons entitled thereto; and, an additional sum determined

at the conclusion of the temporary estate described in Schedule E to constitute actual

damages, if any.
Case 5:20-cv-00196 Document 1-1 Filed on 11/13/20 in TXSD Page 14 of 15




     SCHEDULE
        G
Case 5:20-cv-00196 Document 1-1 Filed on 11/13/20 in TXSD Page 15 of 15




                                     SCHEDULE G

                                INTERESTED PARTIES

The following table identifies all persons who have or claim an interest in the property
condemned and whose names are now known, indicating the nature of each person’s
property interest(s) as indicated by references in the public records and any other
information available to the United States. See Fed. R. Civ. P. 71.1(c).

 Interested Party                             Reference
 CCMD, LLC                                    LRT-LRS-1101
 Carlos G. Cigarro, Manager / Director        Warranty Deed with Vendor’s Lien,
 702 E. Calton Road                           Doc #00176450; vol 929, pg 327;
 Laredo, Texas 78041                          Recorded July 5, 2013, Official Records
                                              of Zapata County
